UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN SIERRA GOLD CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 98-0528416 (I.R.S. Employer Identification Number) 1218 Third Avenue, Suite 505, Seattle, WA 98101 (206) 910-2687 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James Vandeberg President American Sierra Gold Corp. 1218 Third Avenue, Suite 505 Seattle, Washington 98101 (206) 910-2687 with copy to: Michele Rasmussen The Apex Law Group, LLP 1218 Third Avenue, Suite 505 Seattle, Washington 98101 (206) 448-7000 Approximate date of commencement of proposed sale of the securities to the public: From time to time after the Registration Statement becomes effective. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨
